a DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 54-73 are pending.
Claims 1-53 have been cancelled.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 54-55, 58-59, 64-65, and 68-69 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of Patent No.: US 10952033.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious subsets and /or variant of one another.

Regarding claim 54 of the instant application, 10952033 A wireless communication method, comprising: transmitting, by a base station, multicast channel data to a terminal according to a multicast search space; wherein the multicast search space comprises a first-type multicast search space, a second-type multicast search space and a third-type multicast search space, wherein the first-type multicast search space is configured for transmitting first-type multicast downlink control information comprising scheduling information of the multicast control channel data, the second-type multicast search space is configured for transmitting second-type multicast downlink control information comprising scheduling information of the multicast traffic channel data, and the third-type multicast search space is configured for transmitting third-type multicast downlink control information comprising multicast control channel change notification information (claim 1).

Regarding claim 55 of the instant application, 10952033 discloses configuring the first-type multicast search space and the third-type multicast search space based on first configuration information carried in a multicast system information block, and configuring the second-type multicast search space based on second configuration information carried in a multicast control channel and/or the multicast system information block, wherein the scheduling information of the multicast control channel data comprises at least one of: a scheduling delay, resource allocation, a modulation and coding scheme, repetitions of multicast data, or repetitions of downlink control information; and wherein the scheduling information of the multicast traffic channel data comprises at least one of: the scheduling delay, the resource allocation, the modulation and coding scheme, the repetitions of the multicast data, the repetitions of the downlink control information, a new data indicator, or a Hybrid Automatic Repeat reQuest (HARQ) process number (claim 1).

Regarding claim 58 of the instant application, 10952033 discloses A wireless communication method, comprising: receiving, by a terminal device, multicast channel data from a base station according to a multicast search space; wherein the multicast search space comprises a first-type multicast search space, a second-type multicast search space and a third-type multicast search space, wherein the first-type multicast search space is configured for transmitting first-type multicast downlink control information comprising scheduling information of the multicast control channel data, the second-type multicast search space is configured for transmitting second-type multicast downlink control information comprising scheduling information of the multicast traffic channel data, and the third-type multicast search space is configured for transmitting third-type multicast downlink control information comprising multicast control channel change notification information (claim 5).

Regarding claim 59 of the instant application, 10952033 discloses wherein the first-type multicast search space and the third-type multicast search space are configured based on first configuration information carried in a multicast system information block, wherein the second-type multicast search space is configured based on second configuration information carried in a multicast control channel and/or the multicast system information block, and wherein the scheduling information of the multicast traffic channel data comprises at least one of: the scheduling delay, the resource allocation, the modulation and coding scheme, the repetitions of the multicast data, the repetitions of the downlink control information, a new data indicator, or a Hybrid Automatic Repeat reQuest (HARQ) process number (claim 5).

Regarding claim 64 of the instant application, 10952033 discloses A wireless communication apparatus, comprising: a transmitter configured to transmit multicast channel data according to a multicast search space; wherein the multicast search space comprises a first-type multicast search space, a second-type multicast search space and a third-type multicast search space, wherein the first-type multicast search space is configured for transmitting first-type multicast downlink control information comprising scheduling information of the multicast control channel data, the second-type multicast search space is configured for transmitting second-type multicast downlink control information comprising scheduling information of the multicast traffic channel data, and the third-type multicast search space is configured for transmitting third-type multicast downlink control information comprising multicast control channel change notification information (claim 1).

Regarding claim 65 of the instant application, 10952033 discloses configure the first-type multicast search space and the third-type multicast search space based on first configuration information carried in a multicast system information block, and configure the second-type multicast search space based on second configuration information carried in a multicast control channel and/or the multicast system information block, wherein the scheduling information of the multicast control channel data comprises at least one of: a scheduling delay, resource allocation, a modulation and coding scheme, repetitions of multicast data, or repetitions of downlink control information; and wherein the scheduling information of the multicast traffic channel data comprises at least one of: the scheduling delay, the resource allocation, the modulation and coding scheme, the repetitions of the multicast data, the repetitions of the downlink control information, a new data indicator, or a Hybrid Automatic Repeat reQuest (HARQ) process number (claim 1).

Regarding claim 68 of the instant application, 10952033 discloses A wireless communication apparatus, comprising: a receiver configured to receive multicast channel data from a base station according to a multicast search space; wherein the multicast search space comprises a first-type multicast search space, a second-type multicast search space and a third-type multicast search space, wherein the first-type multicast search space is configured for transmitting first-type multicast downlink control information comprising scheduling information of the multicast control channel data, the second-type multicast search space is configured for transmitting second-type multicast downlink control information comprising scheduling information of the multicast traffic channel data, and the third-type multicast search space is configured for transmitting third-type multicast downlink control information comprising multicast control channel change notification information (claim 5).

Regarding claim 69 of the instant application, 10952033 discloses wherein the first-type multicast search space and the third-type multicast search space are configured based on first configuration information carried in a multicast system information block, wherein the second-type multicast search space is configured based on second configuration information carried in a multicast control channel and/or the multicast system information block, and wherein the scheduling information of the multicast traffic channel data comprises at least one of: the scheduling delay, the resource allocation, the modulation and coding scheme, the repetitions of the multicast data, the repetitions of the downlink control information, a new data indicator, or a Hybrid Automatic Repeat reQuest (HARQ) process number (claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 54, 58, 64, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 20140098761 A1), hereinafter Lee, in view of PARK et al.  (Pub. No.: US 20190387501 A1), hereinafter PARK, and further in view of Lee et al.  (Pub. No.: US 20160043849 A1), hereinafter ‘849.

With respect to claim 54, Lee teaches A wireless communication method, comprising: 
transmitting, by a base station, multicast channel data to a terminal according to a multicast search space ([0189], An eNB or cell may transmit, and a WTRU may receive, for example, in a channel other than the PBCH, such as the (E)PDCCH CSS or SI-PDCCH, a subset of the system information that may be included in the legacy PBCH); 
wherein the multicast search space comprises a first-type multicast search space, a second-type multicast search space and a third-type multicast search space ([0150-0151], A default WTRU-specific search space, Two or more of default WTRU-specific search spaces), 
wherein the first-type multicast search space is configured for transmitting first-type multicast downlink control information ([0186], The DCI format-x for the system information may be transmitted in the type-1 (E)PDCCH CSS)), 
the second-type multicast search space is configured for transmitting second-type multicast downlink control information ([0150-0151, 0186], Two or more of default WTRU-specific search spaces, The DCI format-x for the system information may be transmitted in the type-1 (E)PDCCH CSS)), and 
the third-type multicast search space is configured for transmitting third-type multicast downlink control information ([0150-0151, 0186], Two or more of default WTRU-specific search spaces, The DCI format-x for the system information may be transmitted in the type-1 (E)PDCCH CSS)) ([0028-0029], After the request is validated, the proxy signaling server 140 transmits a SetupReq message to the ATM edge device 120 to initiate a dynamic VC between the CPE 110 and a BRAS 125 that is offering the broadband service (step 214)…).  

Although Lee teaches a first-type multicast search space, a second-type multicast search space and a third-type multicast search space as set forth above.  Lee does not explicitly teach scheduling information of the multicast control channel data, and scheduling information of the multicast traffic channel data.  

However, PARK teaches scheduling information of the multicast control channel data ([0008], a Common Search Space (CSS) when the DCI includes scheduling information about multicast/broadcast data), and scheduling information of the multicast traffic channel data ([0293], transmit specific message (for example, a message about traffic information, driving related information, accident information, collision warning information, or the like)).  

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PARK, scheduling information of the multicast control channel data, and scheduling information of the multicast traffic channel data, into the teachings of Lee, in order to support huge data traffic, a remarkable increase in the transfer rate of each user, the accommodation of a significantly increased number of connection devices, very low end-to-end latency, and high energy efficiency (PARK, [0004]).

The combination of Lee and PARK does not explicitly teach multicast control channel change notification information.

However, ‘849 teaches multicast control channel change notification information ([0037], The common search space may be used for multicast control channel (MCCH) change notification).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ‘849, multicast control channel change notification information, into the teachings of Lee and PARK, in order to provide enhanced physical downlink control channel (EPDCCH) and improve channel estimation accuracy and/or increasing multi-user spatial multiplexing gain (‘849, [0003, 0031]).

With respect to claim 58, Lee teaches A wireless communication method, comprising: 
receiving, by a terminal device, multicast channel data from a base station according to a multicast search space ([0189], An eNB or cell may transmit, and a WTRU may receive, for example, in a channel other than the PBCH, such as the (E)PDCCH CSS or SI-PDCCH, a subset of the system information that may be included in the legacy PBCH); 
wherein the multicast search space comprises a first-type multicast search space, a second-type multicast search space and a third-type multicast search space ([0150-0151], A default WTRU-specific search space, Two or more of default WTRU-specific search spaces), 
wherein the first-type multicast search space is configured for transmitting first-type multicast downlink control information ([0186], The DCI format-x for the system information may be transmitted in the type-1 (E)PDCCH CSS)), 
the second-type multicast search space is configured for transmitting second-type multicast downlink control information ([0150-0151, 0186], Two or more of default WTRU-specific search spaces, The DCI format-x for the system information may be transmitted in the type-1 (E)PDCCH CSS)), and 
the third-type multicast search space is configured for transmitting third-type multicast downlink control information ([0150-0151, 0186], Two or more of default WTRU-specific search spaces, The DCI format-x for the system information may be transmitted in the type-1 (E)PDCCH CSS)) ([0028-0029], After the request is validated, the proxy signaling server 140 transmits a SetupReq message to the ATM edge device 120 to initiate a dynamic VC between the CPE 110 and a BRAS 125 that is offering the broadband service (step 214)…).  

Although Lee teaches a first-type multicast search space, a second-type multicast search space and a third-type multicast search space as set forth above.  Lee does not explicitly teach scheduling information of the multicast control channel data, and scheduling information of the multicast traffic channel data.  

However, PARK teaches scheduling information of the multicast control channel data ([0008], a Common Search Space (CSS) when the DCI includes scheduling information about multicast/broadcast data), and scheduling information of the multicast traffic channel data ([0293], transmit specific message (for example, a message about traffic information, driving related information, accident information, collision warning information, or the like)).  

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PARK, scheduling information of the multicast control channel data, and scheduling information of the multicast traffic channel data, into the teachings of Lee, in order to support huge data traffic, a remarkable increase in the transfer rate of each user, the accommodation of a significantly increased number of connection devices, very low end-to-end latency, and high energy efficiency (PARK, [0004]).

The combination of Lee and PARK does not explicitly teach multicast control channel change notification information.

However, ‘849 teaches multicast control channel change notification information ([0037], The common search space may be used for multicast control channel (MCCH) change notification).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ‘849, multicast control channel change notification information, into the teachings of Lee and PARK, in order to provide enhanced physical downlink control channel (EPDCCH) and improve channel estimation accuracy and/or increasing multi-user spatial multiplexing gain (‘849, [0003, 0031]).

With respect to claim 64, Lee teaches A wireless communication apparatus, comprising: 
a transmitter configured to transmit multicast channel data according to a multicast search space ([0189], An eNB or cell may transmit, and a WTRU may receive, for example, in a channel other than the PBCH, such as the (E)PDCCH CSS or SI-PDCCH, a subset of the system information that may be included in the legacy PBCH); 
wherein the multicast search space comprises a first-type multicast search space, a second-type multicast search space and a third-type multicast search space ([0150-0151], A default WTRU-specific search space, Two or more of default WTRU-specific search spaces), 
wherein the first-type multicast search space is configured for transmitting first-type multicast downlink control information ([0186], The DCI format-x for the system information may be transmitted in the type-1 (E)PDCCH CSS)), 
the second-type multicast search space is configured for transmitting second-type multicast downlink control information ([0150-0151, 0186], Two or more of default WTRU-specific search spaces, The DCI format-x for the system information may be transmitted in the type-1 (E)PDCCH CSS)), and 
the third-type multicast search space is configured for transmitting third-type multicast downlink control information ([0150-0151, 0186], Two or more of default WTRU-specific search spaces, The DCI format-x for the system information may be transmitted in the type-1 (E)PDCCH CSS)) ([0028-0029], After the request is validated, the proxy signaling server 140 transmits a SetupReq message to the ATM edge device 120 to initiate a dynamic VC between the CPE 110 and a BRAS 125 that is offering the broadband service (step 214)…).  

Although Lee teaches a first-type multicast search space, a second-type multicast search space and a third-type multicast search space as set forth above.  Lee does not explicitly teach scheduling information of the multicast control channel data, and scheduling information of the multicast traffic channel data.  

However, PARK teaches scheduling information of the multicast control channel data ([0008], a Common Search Space (CSS) when the DCI includes scheduling information about multicast/broadcast data), and scheduling information of the multicast traffic channel data ([0293], transmit specific message (for example, a message about traffic information, driving related information, accident information, collision warning information, or the like)).  

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PARK, scheduling information of the multicast control channel data, and scheduling information of the multicast traffic channel data, into the teachings of Lee, in order to support huge data traffic, a remarkable increase in the transfer rate of each user, the accommodation of a significantly increased number of connection devices, very low end-to-end latency, and high energy efficiency (PARK, [0004]).

The combination of Lee and PARK does not explicitly teach multicast control channel change notification information.

However, ‘849 teaches multicast control channel change notification information ([0037], The common search space may be used for multicast control channel (MCCH) change notification).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ‘849, multicast control channel change notification information, into the teachings of Lee and PARK, in order to provide enhanced physical downlink control channel (EPDCCH) and improve channel estimation accuracy and/or increasing multi-user spatial multiplexing gain (‘849, [0003, 0031]).

With respect to claim 68, Lee teaches A wireless communication apparatus, comprising: 
a receiver configured to receive multicast channel data from a base station according to a multicast search space([0189], An eNB or cell may transmit, and a WTRU may receive, for example, in a channel other than the PBCH, such as the (E)PDCCH CSS or SI-PDCCH, a subset of the system information that may be included in the legacy PBCH); 
wherein the first-type multicast search space is configured for transmitting first-type multicast downlink control information ([0186], The DCI format-x for the system information may be transmitted in the type-1 (E)PDCCH CSS)), 
the second-type multicast search space is configured for transmitting second-type multicast downlink control information ([0150-0151, 0186], Two or more of default WTRU-specific search spaces, The DCI format-x for the system information may be transmitted in the type-1 (E)PDCCH CSS)), and 
the third-type multicast search space is configured for transmitting third-type multicast downlink control information ([0150-0151, 0186], Two or more of default WTRU-specific search spaces, The DCI format-x for the system information may be transmitted in the type-1 (E)PDCCH CSS)) ([0028-0029], After the request is validated, the proxy signaling server 140 transmits a SetupReq message to the ATM edge device 120 to initiate a dynamic VC between the CPE 110 and a BRAS 125 that is offering the broadband service (step 214)…).  

Although Lee teaches a first-type multicast search space, a second-type multicast search space and a third-type multicast search space as set forth above.  Lee does not explicitly teach scheduling information of the multicast control channel data, and scheduling information of the multicast traffic channel data.  

However, PARK teaches scheduling information of the multicast control channel data ([0008], a Common Search Space (CSS) when the DCI includes scheduling information about multicast/broadcast data), and scheduling information of the multicast traffic channel data ([0293], transmit specific message (for example, a message about traffic information, driving related information, accident information, collision warning information, or the like)).  

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PARK, scheduling information of the multicast control channel data, and scheduling information of the multicast traffic channel data, into the teachings of Lee, in order to support huge data traffic, a remarkable increase in the transfer rate of each user, the accommodation of a significantly increased number of connection devices, very low end-to-end latency, and high energy efficiency (PARK, [0004]).

The combination of Lee and PARK does not explicitly teach multicast control channel change notification information.

However, ‘849 teaches multicast control channel change notification information ([0037], The common search space may be used for multicast control channel (MCCH) change notification).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ‘849, multicast control channel change notification information, into the teachings of Lee and PARK, in order to provide enhanced physical downlink control channel (EPDCCH) and improve channel estimation accuracy and/or increasing multi-user spatial multiplexing gain (‘849, [0003, 0031]).

Allowable Subject Matter

Claims 55-57, 59-63, 65-67, and 69-73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication Document: US 20160007319 A1; “He” ([0040])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET TANG/
Primary Examiner, Art Unit 2469







Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .